The CouRT
continued the case for advisement, and to obtain information as to the practice of the courts in Virginia upon this statute.
■ At May term, 1822, the case was mentioned again, and the case of Wright v. Hancock, 3 Mun. 526, was cited. And now at May term, 1823, Mr. Taylor stated to the Court that he was informed .by the chancellor in Virginia that the rule pari passu does not apply to attachments of this kind ; and on the 22d of May, 1823, this Court, so decided.
(Thruston, J., absent.)